             Case 1:21-cv-00444-DLF Document 5 Filed 04/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

EDWARD HASBROUCK,

                Plaintiff,

   v.
                                                   Case No. 1:21-cv-444 (DLF)
NATIONAL ARCHIVE AND RECORDS
ADMINISTRATION,

                Defendant.


                   DEFENDANT’S UNOPPOSED MOTION FOR AN
               EXTENSION OF TIME TO RESPOND TO THE COMPLAINT
        Pursuant to Federal Rule of Civil Procedure 6(b), defendant the National Archives and

Records Administration hereby moves for an enlargement of time until May 17, 2021, in which to

respond to plaintiff’s Complaint in this action. The request is made in good faith and with good

cause, as set forth below:

        1.      Plaintiff filed its Complaint on February 21, 2021, see ECF No. 1, and served the

United States Attorney on March 18, 2021, see ECF No. 4. Because the Second and Third Causes

of Action in the Complaint arise under the Freedom of Information Act (FOIA), 5 U.S.C. § 552,

absent an enlargement of time, defendant’s response would be due on April 19, 2021. Id.
§ 552(a)(4)(C).

        2.      Defendant respectfully requests an additional thirty (30) days to respond to the

FOIA counts of the Complaint. Good cause supports defendant’s request. The Complaint

concerns ten FOIA requests submitted to two different federal agencies. The requested extension

will provide undersigned counsel adequate time to review the record, including extensive

correspondence, associated with each request, and prepare a response to the Complaint that will

aid the adjudication of plaintiff’s claims. A thirty-day extension will also align the FOIA counts

of the Complaint with the First Cause of Action, to which defendant must respond within sixty

days.
            Case 1:21-cv-00444-DLF Document 5 Filed 04/12/21 Page 2 of 2




       3.      This is the first extension of time requested by either party.

       4.      As no other deadlines have been set in this matter, the requested extension does not

impact any deadlines.

       5.      Pursuant to Local Civil Rule 7(m), undersigned counsel contacted plaintiff’s

counsel, who represented that the plaintiff has no objection to the requested extension.

       Wherefore, good cause having been shown, defendant respectfully requests that its

unopposed motion for an enlargement of time until May 17, 2021, in which to file its response to

plaintiff’s Complaint be granted. A proposed order granting defendant’s unopposed motion

accompanies this motion.

Dated: April 12, 2021                             Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Director
                                                  Civil Division, Federal Programs Branch

                                                  /s/ Julie Straus Harris
                                                  JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                  Senior Trial Counsel
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW, Room 11514
                                                  Washington, D.C. 20005
                                                  Tel: (202) 353-7633
                                                  Fax: (202) 616-8470
                                                  E-mail: julie.strausharris@usdoj.gov

                                                  Counsel for Defendant




                                                 2
